Citation Nr: 1438789	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-06 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for epilepsy (claimed as a seizure disorder).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for nervous disorder and anxiety disorder, to include as secondary to epilepsy.

3.  Entitlement to service connection for bilateral sensorineural hearing loss.

4.  Entitlement to service connection for a nose fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to September 1957.

The Veteran's nose fracture and acquired psychiatric disorder claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in May 2007.  The RO issued a Statement of the Case (SOC) in January 2008.  In February 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's epilepsy claim comes before the Board on appeal from a January 2009 rating decision, which denied the benefit sought on appeal.  The Veteran filed an NOD in February 2009.  The RO issued a SOC in March 2010.  In March 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's bilateral hearing loss claim comes before the Board on appeal from a November 2008 rating decision, which denied the benefit sought on appeal.  The Veteran filed a NOD in December 2008.  The RO issued a SOC in October 2009.  In November 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated

The Veteran currently claims that he was involved in a jeep accident during service in 1956 in which he sustained head trauma and a nose fracture resulting in epilepsy, a psychiatric disorder, and bilateral hearing loss. 

Initially, the claims file appears to be missing pertinent treatment records.  Specifically, in his December 1963 VA Form 21-526, the Veteran stated that he received private treatment for his psychiatric disorder in 1962 from Dr. S. and Bellevue Hospital in New York City, New York.  In his December 2008 NOD and in his April 2009 NOD, the Veteran reported recent treatment at the VA Community-Based Outpatient Clinic (CBOC) in Guayama, the Commonwealth of Puerto Rico, for his bilateral hearing loss and epilepsy, respectively.  In a June 1986 VA Form 21-526 and in a November 2010 claim, the Veteran described recent treatment at the VA Medical Center (VAMC) in Manhattan, New York, for his psychiatric disorder and epilepsy, respectively.  In his December 2008 NOD, the Veteran reported recent treatment for his bilateral hearing loss at the VA CBOC in Ponce, the Commonwealth of Puerto Rico.  None of these pertinent treatment records are currently contained in the claims file, and attempts to obtain these records have not been made.  The only recent VAMC treatment records in the claims file are from the VAMC in San Juan, the Commonwealth of Puerto Rico, to include the Mayaguez CBOC, dated prior to January 2008.  Accordingly, upon remand, attempts must be made to obtain these pertinent VA and private treatment records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, regarding the epilepsy claim, a July 1986 VA treatment record documents that the Veteran was encouraged to file for disability benefits with the Social Security Administration (SSA) for his epilepsy.  The Veteran stated that he was willing to apply.  In a June 1991 statement of record, it was reported that the Veteran was currently receiving SSA disability benefits for his epilepsy.  The SSA decision and records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the AOJ should obtain and associate with the claims file a copy of any SSA determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2013) with respect to requesting records from federal facilities.

Finally, the Veteran has suggested that he received mental health treatment in service.  The Board notes that mental health records are often maintained separately from the veteran's clinical, medical, and dental records.  Thus, any available mental health records on the Veteran should be specifically requested.  Also, the January 2007 and December 2008 VCAA notices do not comply with Kent v. Nicholson, 20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran another VCAA notice on the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for epilepsy (claimed as a seizure disorder) and nervous disorder and anxiety disorder, to include as secondary to epilepsy.  Advise the Veteran that he was previously denied service connection for epilepsy because the evidence did not show that the disability was incurred in or aggravated by service or became manifested within one year following the Veteran's discharge from service; therefore, the evidence submitted must relate to those facts.  Also, advise the Veteran that he was previously denied service connection for an anxiety/nervous disorder because the service medical records were negative for any nervous disorder and there was no evidence that showed the condition was incurred in or aggravated during military service; therefore, the evidence submitted must relate to those facts.   

2.  Contact the Veteran and ask that he provide the appropriate authorization to obtain his private treatment records from Dr. S. and Bellevue in New York City, New York, for his psychiatric disorder dated in 1962.  If the Veteran provides the necessary authorization, then attempt to obtain any records that have been properly identified by the Veteran.  If no medical records are located, a written statement to that effect should be requested for incorporation into the record, and the Veteran must be informed of the unavailability of these records.

3.  Contact the NPRC and/or other appropriate agencies and request mental health records for the Veteran pertaining to any treatment he received.  If no such records can be obtained, the attempts to obtain the records should be documented in the claims file.  

4.  Obtain all pertinent VA outpatient treatment records from the following locations:
* VA CBOC in Guayama, the Commonwealth of Puerto Rico, dated from 1957 to present;
* VA CBOC in Ponce, the Commonwealth of Puerto Rico, dated from 1957 to present;
* VAMC in Manhattan, New York, dated from 1957 to present; and,
* VAMC in San Juan, the Commonwealth of Puerto Rico, to include the Mayaguez CBOC, dated since January 2008.

If no medical records are located, a written statement to that effect should be requested for incorporation into the record, and the Veteran must be informed of the unavailability of these records.

5.  Request from SSA a copy of any determination pertaining to the Veteran's claim for disability benefits, as well as copies of all medical records underlying the determination.  In requesting these records, the AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c).  All records and/or responses received should be associated with the claims file.

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



